Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-20533-BLOOM/Louis

  FRANCISCO J. DE POMBO,
  and all others similarly situated
  under 29 U.S.C. § 216(b),

         Plaintiff,

  v.

  IRINOX NORTH AMERICA, INC.
  and JOHN HORVATH, individually,

        Defendants.
  ________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendants IRINOX North America, Inc. and John

  Horvath’s (collectively, “Defendants”) Motion for Court to Appoint Arbitrator and for Arbitration

  to Proceed in Compliance with the Arbitration Agreement, ECF No. [38] (“Motion”). Plaintiff

  Francisco De Pombo (“Plaintiff”) filed a Response in Opposition, ECF No. [40] (“Response”), to

  which Defendants filed a Reply, ECF No. [41] (“Reply”). The Court has carefully reviewed the

  Motion, all opposing and supporting submissions, the record in this case, the applicable law, and

  is otherwise fully advised. For the reasons set forth below, the Motion is granted.

       I. BACKGROUND

         On February 5, 2020, Plaintiff initiated the instant action under the Fair Labor Standards

  Act, 29 U.S.C. § 201, et seq. (“FLSA”), against Defendants, asserting a single count under the

  FLSA for the nonpayment of overtime wages incurred while Plaintiff was employed by

  Defendants. ECF No. [1]. Defendants filed a motion on March 16, 2020, seeking to compel

  arbitration and dismiss the case because Plaintiff entered into an “Employee Separation and
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 2 of 15

                                                                      Case No. 20-cv-20533-BLOOM/Louis


  Release Agreement,” ECF No. [38-1] (“Agreement”), which states: “Should a dispute arise

  concerning this Agreement or its performance, such dispute shall be resolved at the election of the

  party seeking to enforce the Agreement . . . by binding arbitration administered by the American

  Arbitration Association [(“AAA”)] under its commercial dispute resolution rules.” Id. at 4, ¶ 12.2

  (“Arbitration Clause”). This Court granted the motion in part and stayed the case pending

  arbitration. ECF No. [28] (“Order Compelling Arbitration”).

            Plaintiff subsequently commenced arbitration proceedings before the AAA. However,

  Defendants contend that, instead of enforcing the indemnification clause in the Agreement, 1 the

  arbitrator ordered Defendants to pay $1,900.00 of the initial arbitration fee despite what

  Defendants characterize as Plaintiff’s refusal to show his inability to pay. ECF No. [40-3].

  Defendants refused to pay the fee and the AAA accordingly administratively closed the case and

  declined to administer any future employment matter involving Defendants. ECF No. [38-3] at 10.

        II. DISCUSSION

            Defendants now file the instant Motion requesting that the Court appoint an arbitrator to

  continue the arbitration proceedings pursuant to the parties’ Agreement and 9 U.S.C. §§ 4, 5,

  arguing that the choice of arbitral forum was not integral to the parties’ Agreement and that,

  regardless, the choice of arbitral forum is severable from the rest of the Agreement. Plaintiff, on

  the other hand, strongly opposes any such appointment, arguing that the arbitration was hindered



  1
      The Agreement’s indemnification clause states, in relevant part, as follows:

            Employee agrees to indemnify and hold harmless the Released Parties and each of them,
            jointly or severally, against any loss or liability whatsoever, including reasonable attorney’s
            fees, caused by any action or proceeding before any court or government agency,
            commission, division, or department of any state, federal or local governing body, which
            is brought by the Employee or his successors-in-interest, if such action or proceeding arises
            out or is related to any claim, demand or cause of action released herein.

  ECF No. [38-1] at 3, ¶ 4.

                                                          2
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 3 of 15

                                                                    Case No. 20-cv-20533-BLOOM/Louis


  by Defendants’ own refusal to pay the required fee, and that Defendants’ gamesmanship should

  not be rewarded through the appointment of another arbitrator because doing so would be

  inequitable and would “likely become so cost prohibitive that it [would] presumably chill”

  Plaintiff’s rights. ECF No. [40] at 8.2 Remarkably, however, the remaining arguments presented

  in Plaintiff’s Response simply rehash the arguments presented in response to Defendants’ motion

  to compel arbitration, which this Court rejected in its Order Compelling Arbitration. As such, these

  arguments will not be addressed again at this stage.

          “[T]he FAA provides that, when a recalcitrant party refuses to proceed with an arbitration

  agreement, District Courts ‘shall make an order directing the parties to proceed to arbitration in

  accordance with the terms of the agreement.’” Inetianbor v. CashCall, Inc., 768 F.3d 1346, 1349

  (11th Cir. 2014) (emphasis omitted) (quoting 9 U.S.C. § 4). Moreover, § 5 of the FAA states:

          If in the agreement provision be made for a method of naming or appointing an
          arbitrator or arbitrators or an umpire, such method shall be followed; but if no
          method be provided therein, or if a method be provided and any party thereto shall
          fail to avail himself of such method, or if for any other reason there shall be a lapse
          in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then
          upon the application of either party to the controversy the court shall designate and
          appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act
          under the said agreement with the same force and effect as if he or they had been
          specifically named therein; and unless otherwise provided in the agreement the
          arbitration shall be by a single arbitrator.



  2
    The United States Supreme Court has held that, where “a party seeks to invalidate an arbitration agreement
  on the ground that arbitration would be prohibitively expensive, that party bears the burden of showing the
  likelihood of incurring such costs.” Green Tree Fin. Corp-Ala. v. Randolph, 531 U.S. 79 (2000); see also
  Roberson v. Clear Channel Broad., Inc., 144 F. Supp. 2d 1371, 1373 (S.D. Fla. 2001). Further, the Supreme
  Court emphasized that “it is the party seeking to avoid arbitration who has the burden to show the likelihood
  of prohibitive costs, and suggested that, upon a threshold showing, the burden of production of evidence
  might shift to the party seeking arbitration to counter that showing.” Musnick v. King Motor Co. of Fort
  Lauderdale, 325 F.3d 1255, 1258 (11th Cir. 2003) (citing Green Tree Fin. Corp.-Ala., 531 U.S. at 92).
  Thus, “absent a record establishing that the plaintiff ‘likely will incur prohibitive costs,’ an agreement to
  arbitrate must be enforced.” Id. (citing Bess v. Check Express, 294 F.3d 1298, 1304 (11th Cir. 2002)). Here,
  Plaintiff has failed to present any evidence to support his assertion that the arbitration will cause him to
  incur prohibitive costs that would foreclose his ability to seek relief. As such, the Court concludes that
  Plaintiff has not satisfied his burden of establishing that the agreement to arbitrate should not be enforced.

                                                        3
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 4 of 15

                                                                  Case No. 20-cv-20533-BLOOM/Louis


  9 U.S.C. § 5.

          The Court of Appeals for the Eleventh Circuit has set forth the requisite analysis to employ

  when determining whether a substitute arbitrator may be appointed pursuant to § 5 of the FAA and

  the parties’ contractual agreement.

          Where the chosen forum is unavailable . . . or has failed for some reason, § 5 applies
          and a substitute arbitrator may be named. Astra Footwear Indus. v. Harwyn Int’l,
          Inc., 442 F. Supp. 907, 910 (S.D.N.Y.), aff’d, 578 F.2d 1366 (2d Cir. 1978). Only
          if the choice of forum is an integral part of the agreement to arbitrate, rather than
          an “ancillary logistical concern” will the failure of the chosen forum preclude
          arbitration. See Zechman v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 742 F.
          Supp. 1359, 1364 (N.D. Ill. 1990) (citing Nat’l Iranian Oil Co. v. Ashland Oil, 817
          F.2d 326 (5th Cir. 1987)).

  Brown v. ITT Consumer Fin. Corp., 211 F.3d 1217, 1222 (11th Cir. 2000). “To determine whether

  the forum selection clause is integral, [courts] must consider how important the term was to one

  or both of the parties at the time they entered into the agreement.” Flagg v. First Premier Bank,

  644 F. App’x 893, 896 (11th Cir. 2016) (quoting Inetianbor, 768 F.3d at 1350). Further, courts

  determine the parties’ intent by examining the text of the arbitration provision. Id.3 Where the

  choice of arbitral forum is not deemed to be integral to the parties’ agreement, a court may then

  appoint a substitute arbitrator pursuant to § 5 of the FAA.

          In this case, the parties’ Agreement contains a dispute resolution clause that states

  “[s]hould a dispute arise concerning this Agreement or its performance, such a dispute shall be



  3
    The “polestar guiding the court in the construction of a written contract is the intent of the parties.”
  Crastvell Trading Ltd. v. Marengere, 90 So. 3d 349, 353 (Fla. 4th DCA 2012). “The intent of the parties to
  the contract should govern the construction of a contract. To determine the intent of the parties, a court
  should consider the language in the contract, the subject matter of the contract, and the object and purpose
  of the contract.” Am. Home Assurance Co. v. Larkin Gen. Hosp., Ltd., 593 So. 2d 195, 197 (Fla. 1992); see
  also Circuitronix, LLC v. Kapoor, 440 F. Supp. 3d 1345, 1358-59 (S.D. Fla. 2020), appeal dismissed, No.
  20-11145-GG, 2020 WL 3524507 (11th Cir. June 9, 2020). Further, courts are to “read provisions of a
  contract harmoniously in order to give effect to all portions thereof.” City of Homestead v. Johnson, 760
  So. 2d 80, 84 (Fla. 2000); see also Lalow v. Codomo, 101 So. 2d 390, 393 (Fla. 1958) (“The intention of
  the parties must be determined from an examination of the whole contract and not from the separate phrases
  or paragraphs.” (citation omitted)).

                                                       4
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 5 of 15

                                                              Case No. 20-cv-20533-BLOOM/Louis


  resolved at the election of the party seeking to enforce the Agreement, either by court action, or

  by binding arbitration administered by the American Arbitration Association under its commercial

  dispute resolution rules.” ECF No. [38-1] at 4, ¶ 12.2. The clause also notes that, “[i]f arbitration

  is initiated, the arbitration shall be held in the State of FLORIDA.” Id. Aside from this arbitration

  clause, the Agreement does not refer to the AAA in any other provision.

         Defendants argue that the choice of arbitral forum was not integral to the parties’

  Agreement, but rather was merely an ancillary logistical concern, as evidenced by the lack of

  reference to the AAA anywhere else in the Agreement. This absence of any additional reference

  to the AAA, Defendants contend, indicates that the choice of arbitral forum in this case is

  distinguishable from the integral forum selection clauses in Inetianbor and Parm v. Nat’l Bank of

  Cal., N.A., 835 F.3d 1331 (11th Cir. 2016), and comparable to the ancillary arbitration clauses in

  Brown and Jones v. Sallie Mae, Inc., No. 3:13-cv-837-J-99MMH-MCR, 2013 WL 6283483, at *1

  (M.D. Fla. Dec. 4, 2013). Aside from conclusory statements without any legal analysis that the

  choice of arbitral forum in this case was integral to the parties’ Agreement, Plaintiff makes little

  effort to address the cases cited by Defendants. See Turean v. Mastec, Inc., No. 10-60494-CIV,

  2010 WL 11597760, at *2 (S.D. Fla. Aug. 30, 2010) (“A plaintiff challenging the enforcement of

  an arbitration agreement bears the burden to establish, by substantial evidence, any defense to the

  enforcement of a contract.” (citing Bess v. Check Express, 294 F.3d 1298, 1306-07 (11th Cir.

  2002))). Nevertheless, as explained below, the Court agrees with Defendants that the selection of

  the AAA as the arbitral forum in this case was merely an ancillary logistical concern that permits

  the appointment of a substitute arbitrator.




                                                   5
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 6 of 15

                                                                    Case No. 20-cv-20533-BLOOM/Louis


          The Eleventh Circuit analyzed two highly similar arbitration agreements in Parm and

  Inetianbor,4 both of which expressly required that any disputes “be resolved by Arbitration, which

  shall be conducted by the Cheyenne River Sioux Tribal Nation [(the “Tribe”)] by an authorized

  representative in accordance with its consumer dispute rules and the terms of this Agreement.” See

  Parm, 835 F.3d at 1333; Inetianbor, 768 F.3d at 1348. Both agreements also referred to the Tribe

  in numerous other provisions, and both agreements mandated the exclusive application of the

  Tribe’s laws and jurisdiction. See Parm, 835 F.3d at 1338; Inetianbor, 768 F.3d at 1351. When the

  tribal arbitral forum was unavailable in, the defendants in Parm and Inetianbor sought to have a

  substitute arbitral forum appointed pursuant to § 5 of the FAA. See Parm, 835 F.3d at 1334;

  Inetianbor, 768 F.3d at 1349.

          The Eleventh Circuit, in holding that the choice of arbitral forum provisions was integral

  to the parties’ agreements in both cases, examined the contractual language to determine the

  parties’ intent in selecting the Tribe as the arbitral forum. See Parm, 835 F.3d at 1334; Inetianbor,

  768 F.3d at 1349. Specifically, the Eleventh Circuit not only noted the exclusive and mandatory

  language used in the forum selection provisions, but also emphasized the numerous references to

  the Tribe and repeated requirements throughout the entirety of both agreements that the Tribe be

  involved in the resolution of any disputes. See Parm, 835 F.3d at 1338 (“[I]dentical to Inetianbor,

  several provisions in Parm’s loan agreement expressly and repeatedly reference the [Tribe] and

  the exclusive application of its laws and jurisdiction. These pervasive references to the tribal forum

  and its rules provide evidence that the forum selection clause was not simply an ancillary concern

  but an integral aspect of the parties’ agreement to arbitrate.” (citing Inetianbor, 768 F.3d at 1350-




  4
    Because of the similarity between the arbitration agreements in both Parm and Inetianbor, and because
  the Eleventh Circuit’s analysis of these provisions in both cases was nearly identical, the Court will address
  both of these cases together.

                                                        6
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 7 of 15

                                                               Case No. 20-cv-20533-BLOOM/Louis


  51)); see also Inetianbor, 768 F.3d at 1351 (“A number of other provisions of the agreement

  expressly reference the Tribe, including the very first provision of the contract, which explains that

  the agreement ‘is subject solely to the exclusive laws and jurisdiction of the Cheyenne River Sioux

  Tribe, Cheyenne River Indian Reservation.’ In total, the contract references the Tribe in five of its

  nine paragraphs regarding arbitration.”). Thus, because of the repeated and pervasive references

  to the Tribe, the exclusive application of the Tribe’s laws and jurisdiction, and the tribal forum as

  the exclusive arbitral forum, the Eleventh Circuit concluded that the contractual language clearly

  indicated the parties’ intent to make the tribal forum an integral part of their contractual

  agreements. See Parm, 835 F.3d at 1338; Inetianbor, 768 F.3d at 1351-52.

         The parties’ Agreement fails to specify any substitute arbitral forum or any procedure for

  the appointment of a substitute. Further, although the Agreement sets forth that any “dispute shall

  be resolved . . . by binding arbitration administered by the [AAA] under its commercial dispute

  resolution rules,” ECF No. [38-1] at 4, ¶ 12.2, as Defendants point out, the Agreement is devoid

  of any additional references to the AAA as the arbitral forum. Indeed, the Agreement later

  addresses any potential arbitration without further reference to the AAA or its rules. Id.

         Likewise, the Agreement’s indemnification clause quoted above is broadly worded to

  encompass any loss or liability “caused by any action or proceeding before any court or

  government agency, commission, division, or department of any state, federal or local governing

  body.” Id. at 3, ¶ 4. Because the Court must construe all provisions of the Agreement in harmony,

  the omission of any further reference to the AAA and the broad wording of the remaining

  contractual provisions suggest that the parties did not intend for their choice of arbitral forum to

  be integral to their agreement. See Lalow, 101 So. 2d at 393 (“The intention of the parties must be

  determined from an examination of the whole contract and not from the separate phrases or




                                                    7
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 8 of 15

                                                                     Case No. 20-cv-20533-BLOOM/Louis


  paragraphs.”).5 Additionally, unlike the language of the agreements in Parm and Inetianbor, the

  Agreement here does not repeatedly reference the selected arbiter or its dispute resolution rules.

  Nor does the lone reference to the AAA as the arbitral forum pervade the Agreement as the

  contracts did in Parm and Inetianbor, where the choice of tribal arbitral forum and the repeated

  incorporation of the Tribe and its laws into the language of the agreements were so pervasive as to

  clearly indicate that the selected tribal forum was integral to the parties’ agreements. See Parm,

  835 F.3d at 1338; Inetianbor, 768 F.3d at 1351; cf. Flagg, 644 F. App’x at 896 (concluding that

  the selection of the NAF pervaded the arbitration provision because it “was designated as the

  exclusive forum and its Code of Procedure was selected to govern all claims,” and it “directed

  consumers to file their claims with and obtain required forms from any NAF office, online at the

  NAF website, or by sending a request to the NAF’s mailing address”). Thus, the Court does not

  find, as Plaintiff cursorily contends, that the choice of arbitral forum here was intended to be

  integral to the parties’ Agreement.

          Moreover, the Court concludes that the appointment of a substitute arbitral forum is also

  appropriate in this case because the parties’ Agreement contains a severability clause, which states

  that, “[i]n the event that any provision of this Agreement is held to be unenforceable under

  applicable law, this Agreement will continue in full force and effect without such provision and

  will be enforceable in accordance with its terms.” ECF No. [38-1] at 4, ¶ 12.3. Defendants assert

  that, even if the provision on the parties’ choice of arbitral forum is deemed to be unenforceable


  5
    See also Inetianbor, 768 F.3d at 1356 (“Putting aside the issue of when ordinary arbitration terms are
  integral, particularly where the contract contains a severability clause, . . . in Brown v. ITT Consumer Fin.
  Corp., 211 F.3d 1217, 1222 (11th Cir. 2000), and its progeny, where arbitration was compelled, the forum
  became unavailable because circumstances changed during the time between the signing of the arbitration
  agreement and the time of the dispute. [In Inetianbor], the alleged forum and procedures selected never
  existed. At the time the parties signed the agreement to arbitrate, the Tribe did not have consumer dispute
  rules and did not involve itself in private arbitrations.” (Restani, J., concurring)); Ranzy v. Tijerina, 393 F.
  App’x 174, 176 (5th Cir. 2010) (“a federal court need not compel arbitration in a substitute forum if the
  designated forum becomes unavailable”).

                                                         8
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 9 of 15

                                                               Case No. 20-cv-20533-BLOOM/Louis


  due to the unavailability of the AAA, the requirement that the AAA serve as the arbitral forum

  should nonetheless be severed from the remainder of the Agreement based on this severability

  clause. Additionally, Defendants note that the severability clause indicates the parties’ intent for

  the Agreement—and specifically the arbitration provision—to remain in effect, even if a portion

  of the Agreement is invalidated. Again, Plaintiff’s Response makes no attempt to address

  Defendants’ arguments regarding the severability clause.

         “[I]f a provision is ‘not enforceable, then the court must determine whether the

  unenforceable provisions are severable.’” Hudson v. P.I.P. Inc., 793 F. App’x 935, 938 (11th Cir.

  2019) (quoting Terminix Int’l v. Palmer Ranch Ltd. P’ship, 432 F.3d 1327, 1331 (11th Cir. 2005)).

  State law controls the determination of whether to sever an offending contractual clause. See

  Terminix Int’l, 432 F.3d at 1331 (stating that state contract law should apply to dispute whether

  clause should be severed in arbitration agreement). Under Florida law, “a bilateral contract is

  severable where the illegal portion of the contract does not go to its essence, and where, with the

  illegal portion eliminated, there still remains of the contract valid legal promises on one side which

  are wholly supported by valid legal promises on the other.” Hudson v. P.I.P., Inc., No. 18-61877-

  CIV, 2020 WL 5647009, at *3 (S.D. Fla. Mar. 13, 2020) (quoting Local No. 234 of United Ass’n

  of Journeymen & Apprentices of Plumbing & Pipefitting Indus. of U.S. & Canada v. Henley &

  Beckwith, Inc., 66 So. 2d 818, 821-22 (Fla. 1953)), report and recommendation adopted, No. 18-

  61877-CIV, 2020 WL 5647051 (S.D. Fla. Apr. 2, 2020).

         The parties’ intent, [as determined] by the terms and provisions in the contract,
         reveal whether the contract is divisible. See id. at 821. Where the contractual
         clauses appear to be interdependent and common to one another, see Fla. Mortg.
         Fin. v. Flagler Plaza Corp., 308 So. 2d 571, 572 (Fla. [3d DCA] 1975) (per curiam),
         or where one party trades a set of promises for the other party’s set of promises, see
         Henley & Beckwith, 66 So. 2d at 822, the contract is indivisible, making severance
         inappropriate.




                                                    9
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 10 of 15

                                                               Case No. 20-cv-20533-BLOOM/Louis


  Odom v. Celebrity Cruises, Inc., No. 10-23086-CIV, 2011 WL 10636151, at *4 (S.D. Fla. Feb. 23,

  2011).

           “Generally, the presence of a severability provision in the parties’ agreement ‘evinces the

  parties[’] intention to enforce the remainder of the agreement in the event any portion of it is

  deemed invalid.’” Distribuidora de Vehiculos S.A. v. John Deere Constr. & Forestry Co., No. 12-

  cv-20983, 2012 WL 13014702, at *6 (S.D. Fla. June 13, 2012) (quoting Anders v. Hometown

  Mortg. Servs., Inc., 346 F.3d 1024, 1031 (11th Cir. 2003)); see also Gaby’s Bags, LLC v. Mercari,

  Inc., No. 2:19-cv-785-FtM-38MRM, 2020 WL 495215, at *3 (M.D. Fla. Jan. 30, 2020). Further,

  “the parties’ intentions control, but those intentions are generously construed as to issues of

  arbitrability.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626

  (1985); see also Linea Navira De Cabotaje, C.A. v. Mar Caribe De Navegacion, C.A., 169 F. Supp.

  2d 1341, 1346 (M.D. Fla. 2001).

           The Eleventh Circuit has explained that “[t]wo provisions will be severed only ‘if the

  performance as to which the agreement is unenforceable is not an essential part of the agreed

  exchange.’” Inetianbor, 768 F.3d at 1352 (quoting Restatement (Second) of Contracts § 184(1));

  see also In re Checking Account Overdraft Litig. MDL No. 2036, 685 F.3d 1269, 1283 (11th Cir.

  2012) (“Where a term rather than the entire contract is unconscionable, the appropriate remedy is

  ordinarily to deny effect to the unconscionable term.” (quoting Restatement (Second) of Contracts

  § 208 cmt. g (1981))) (“In re Checking Account Overdraft”). Thus, an unenforceable provision is

  severable where that provision does not “pervade the arbitration agreement.” See In re Checking

  Account Overdraft, 685 F.3d at 1283; cf. Inetianbor, 768 F.3d at 1352-53 (holding that the forum

  selection clause was not severable because the contract indicated the parties’ express, repeated,

  and pervasive intent to arbitrate subject to the limitation that the Tribe would serve as the exclusive

  arbitral forum). “If the offensive terms are severable, then the court must compel arbitration

                                                    10
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 11 of 15

                                                                Case No. 20-cv-20533-BLOOM/Louis


  according to the remaining, valid terms of the parties’ agreement.” Terminix Int’l Co., 432 F.3d at

  1331.

          As discussed above, the choice of arbitral forum in this case is not integral to the parties’

  Agreement because it does not pervade the Agreement, but rather suggests an ancillary logistical

  concern. See Hudson, 2020 WL 5647009, at *4 (“A plain reading of the language of the arbitration

  clause indicates that its main purpose is to define the forum for resolving disputes pertaining

  to . . . the Agreements.”). Indeed, the allegedly unenforceable provision, if eliminated, would not

  eliminate the existence of the otherwise valid Agreement—namely, an agreement to provide

  compensation for and to resolve any disputes surrounding Plaintiff’s employment separation.

  “[T]he illegal portion of the arbitration clause in the instant litigation does not represent the only,

  or even the primary, reason for the parties to have agreed to arbitrate disputes.” Id.; cf. Henley &

  Beckwith, Inc., 66 So. 2d at 821-22 (where the contract’s illegal provision represented the only

  reason for even entering into a contract and was therefore not severable). Likewise, unlike the

  severability clause in Inetianbor, which the Eleventh Circuit determined was unenforceable due to

  the pervasiveness of the contract’s references to the Tribe, as stated above, the choice of arbitral

  forum here does not pervade the Agreement. See Inetianbor, 768 F.3d at 1350-52; see also Heath

  v. Carson Smithfield LLC, No. 3:17-cv-129-TCB, 2018 WL 4846532, at *3 n.1 (N.D. Ga. Jan. 3,

  2018) (distinguishing the pervasive arbitral forum selection in Inetianbor from the agreement at

  issue based on the absence of any evidence to indicate that the designated forum was integral to

  the arbitration agreement). Accordingly, the Court concludes that the allegedly unenforceable

  provision in this case “is merely incidental to the agreement to resolve certain disputes through

  arbitration.” Hudson, 2020 WL 5647009, at *4; see also Obremski v. Springleaf Fin. Servs., Inc.,

  No. 8:12-cv-1594-T-33AEP, 2012 WL 3264521, at *3 (M.D. Fla. Aug. 10, 2012) (appointing a

  substitute arbitration forum where the court found “nothing in the arbitration provision of the

                                                    11
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 12 of 15

                                                                 Case No. 20-cv-20533-BLOOM/Louis


  Agreement to suggest that the choice of NAF as the arbitration forum was an integral part of the

  agreement to arbitrate”); GGNSC Montgomery, LLC v. Norris, No. 2:12cv711-CSC, 2013 WL

  627114, at *3 (M.D. Ala. Feb. 20, 2013) (“In this case, the court concludes that the NAF is an

  ‘ancillary logistical concern’ rather than an ‘integral part of the agreements,’” because of the clear

  intent to resolve all claims through arbitration and the lack of “evidence before the court that the

  NAF was an integral part of either Arbitration Agreement”).

          Finally, it is worth noting that the circumstances surrounding the instant Motion did not

  arise, as Plaintiff argues, due to Defendants’ bad faith refusal to pay the AAA’s fees, despite a

  valid contractual agreement promising to do so. Instead, Defendants seek the appointment of a

  substitute arbitration forum because, as they contend, the AAA refused to enforce the express

  terms of the indemnification clause in the parties’ Agreement, and instead attempted to require

  that Defendants pay the fees at issue. See Szuts v. Dean Witter Reynolds, Inc., 931 F.2d 830, 831-

  32 (11th Cir. 1991) (“[B]ecause arbitration is a creature of contract, the parties, when incorporating

  any set of arbitration rules by reference in an arbitration agreement, are free to include provisions

  in conflict with certain provisions of rules incorporated by reference; the specific provisions in the

  arbitration agreement take precedence and the arbitration rules are incorporated only to the extent

  that they do not conflict with the express provisions of the arbitration agreement.”); Brook v. Peak

  Int’l, Ltd., 294 F.3d 668, 673 (5th Cir. 2002) (“The AAA must follow the selection procedures

  outlined in the arbitration agreement.”), opinion modified on reh’g (July 9, 2002). The facts of this

  case differ significantly from cases in this Circuit that refused to appoint a substitute arbitral forum

  where the defendant initially moved to compel arbitration and then subsequently refused to pay

  the required arbitration fees in bad faith, thus rendering the agreed-upon forum unavailable.6


  6
   See Hernandez v. Acosta Tractors Inc., 898 F.3d 1301, 1306 (11th Cir. 2018) (“A calculated choice to
  abandon arbitration after getting adverse rulings from the arbitrator certainly looks like forum shopping.

                                                     12
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 13 of 15

                                                                        Case No. 20-cv-20533-BLOOM/Louis


            Although the Court makes no determination on the propriety of Defendants’ refusal to pay

  the AAA fees, it is nonetheless important to recognize the distinction between the competing

  narratives presented by the parties here. However, the Court cautions that it will not entertain any

  additional attempts to compel further arbitration proceedings, should the substitute arbitration fail.

  As the Court of Appeals for the Ninth Circuit has emphasized, any further failure to adequately

  arbitrate pursuant to the Agreement “would [] allow a party refusing to cooperate with arbitration

  to indefinitely postpone litigation.” Sink v. Aden Enters., Inc., 352 F.3d 1197, 1201 (9th Cir. 2003).

  Indeed,

            the sole remedy available to a party prejudiced by default would be a court order
            compelling a return to arbitration. The same offending party could then default a
            second time, and the prejudiced party’s sole remedy, again, would be another order
            compelling arbitration. This cycle could continue, resulting in frustration of the
            aggrieved party’s attempts to resolve its claims. One purpose of the FAA’s liberal
            approach to arbitration is the efficient and expeditious resolution of claims . . . .
            This purpose is not served by requiring a district court to enter an order returning
            parties to arbitration upon the motion of a party that is already in default of
            arbitration. Another, and preeminent, purpose of the FAA is to ensure “judicial
            enforcement of privately made agreements to arbitrate.” . . . But this purpose also
            is not served by returning parties to arbitration upon the motion of a party that is in
            default of arbitration.

  Id.




  And this type of behavior would surely be a factor the District Court could consider in deciding whether to
  sanction [the defendant] by entering a default judgment.”); Mason v. Coastal Credit, LLC, No. 3:18-cv-
  835-J-39MCR, 2018 WL 6620684, at *6 (M.D. Fla. Nov. 16, 2018) (holding that the defendant waived the
  right to arbitration by failing to pay the required AAA fees, and noting that “Plaintiff paid the AAA fees,
  but Defendant did not. As a result of Defendant’s default, the AAA terminated the arbitration. Accordingly,
  Defendant proceeded inconsistently with his right to arbitration”); Garcia v. Mason Contract Prod., LLC,
  No. 08-23103-CIV, 2010 WL 3259922, at *3-4 (S.D. Fla. Aug. 18, 2010) (“The parties’ agreed-upon
  contractual dispute resolution mechanism, hence, is no longer possible,” due to the defendant’s failure to
  pay the required fees, and this “failure to comply with the contractual rules agreed to by the parties clearly
  constitutes a ‘default’ as that term is used in § 3 of the FAA.”); see also Nat’l Iranian Oil Co. v. Ashland
  Oil, Inc., 817 F.2d 326, 333-34 (5th Cir. 1987) (“[A] party may not rely on the doctrine of impossibility or
  impracticability ‘[i]f the event is due to the fault of the . . . [party] himself [or herself].’ Simply put, ‘a party
  may not affirmatively cause the event that prevents . . . [the] performance.’” (citations omitted)).

                                                          13
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 14 of 15

                                                                  Case No. 20-cv-20533-BLOOM/Louis


          Thus, upon being presented with a fair chance to proceed to arbitration pursuant to the

  parties’ Agreement, any actions by either party that serve to impede the arbitration proceedings

  will foreclose the ability for either party to request that this Court order their return once more to

  arbitration. Garcia, 2010 WL 3259922, at *2 (“Usually, a party that succeeds in terminating

  litigation based upon an arbitration agreement is careful to preserve its right to arbitrate by timely

  paying the fees required by the arbitration process, by not litigating elsewhere, and by faithfully

  abiding by the supposedly ‘speedy’ and ‘summary’ procedures afforded to the parties at

  arbitration.” (footnote omitted) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

  U.S. 1, 29 (1983))).

          Because the choice of arbitral forum is not integral to the parties’ Agreement and, even if

  it were unenforceable, the invalid portion of the provision is severable from the rest of the

  Agreement, the Court concludes that the appointment of a substitute arbitrator pursuant to § 5 of

  the FAA is appropriate. As such, Defendants’ Motion is granted, and this Court will appoint an

  arbitrator as set forth below. Plaintiff’s pending Motion to Reopen Case, ECF No. [29], and

  Defendants’ pending Motion for Sanctions, ECF No. [43], are both denied as moot at this juncture.7




  7
    Plaintiff seems to suggest that this Court is bound to address its pending Motion to Reopen Case, ECF
  No. [29], before it addresses the instant Motion, simply because Plaintiff’s motion was filed first. See ECF
  No. [40] at 12 (“Plaintiff has filed a Motion to Re-Open and Lift the stay in light of the case being
  administratively closed by the AAA. That aforementioned Motion at ECF No. [29] is still pending before
  this court. It would first need to be decided whether Plaintiff’s Motion is granted before consideration of
  the Defendants’ Motion at ECF No. [38].”). Plaintiff is mistaken. This Court is free to address motions in
  the order it sees fit and is free to manage its caseload in the manner it sees fit. See Chudasama v. Mazda
  Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997) (“[D]istrict courts enjoy broad discretion in deciding
  how best to manage the cases before them.”). In this case, resolution of Defendants’ Motion first is the
  appropriate course of action.

                                                      14
Case 1:20-cv-20533-BB Document 47 Entered on FLSD Docket 10/27/2020 Page 15 of 15

                                                               Case No. 20-cv-20533-BLOOM/Louis


    III. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Defendants’ Motion, ECF No. [38], is GRANTED.

               2. The Court APPOINTS Elaine Feldman to arbitrate the issues raised in the above-

                  styled case. The arbitration shall proceed in the manner provided for in the parties’

                  Agreement.

               3. This case shall remain STAYED pending the completion of the arbitration

                  proceedings.

               4. Plaintiff’s Motion to Reopen Case, ECF No. [29], is DENIED AS MOOT.

               5. Defendants’ Motion for Sanctions, ECF No. [43], is DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, on October 27, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   15
